Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The last line in claim 20 is unclear (at least to the examiner).  Lines 1-5 claim “securing a mirror to a frame carried by a base” and an “illumination source directed towards the mirror at a fixed orientation.”  The last line is unclear since a fixed illumination source and/or a mirror to a frame have already been claimed.  In other words, how is the sight device adjusted for elevation and/or windage if the illumination source is not already fixed and/or the mirror is already mounted to the frame and aligned with the light source?  It is unclear.
In light of the above, the claims will be examined on the merits as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 8,984,795), hereinafter (“Jung”).  Jung (123) discloses a method for manufacturing a sight device for a weapon, the method comprising: securing a mirror (123) to a frame (125) carried by a base (110) mounted to the weapon; positioning an illumination source (124) opposing the mirror, the illumination source spaced- apart and in a fixed relationship from the mirror, with the illumination source directed towards the mirror at a fixed orientation; 6Art Unit: Examiner: Serial No.: 16/753,309 Docket No.: 2865-17.9817.US.PCT facilitating adjustment of an orientation of the frame with respect to the base via a spindle (140) carried by the frame (via 143) and disposed between the frame and the base, the spindle facilitating horizontal swiveling of the frame for azimuth adjustment (via 142), and the spindle further facilitating vertical pivoting of the frame for elevation adjustment (via 143); activating the illumination source to direct a beam from the illumination source towards the mirror; aligning the beam from the illumination source with respect to the mirror; and fixing the illumination source and/or the mirror to the frame while aligned (all of the remaining limitations are considered inherently disclosed).


Allowable Subject Matter
Claims 1-19 allowed.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.